Citation Nr: 0114205	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pain of the legs and knees.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The appellant had active duty training from October 30, 1977, 
to March 10, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
disability manifested by leg and knee pain and for a low back 
disorder.  The claim advanced for leg and knee pain was 
denied as not being well grounded; the claim for a low back 
disorder was denied on a dual basis; namely, that the claim 
was not well grounded and that new and material evidence had 
not been presented to reopen a previously denied claim 
therefor.  


REMAND

As noted by the appellant's representative in his February 
2001 Written Brief Presentation, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
denial of the claims at issue on the basis of the absence of 
a well-grounded claim is no longer possible.  As the 
appellant's claims were not adjudicated under the applicable 
legal framework, then the appellant may not have been fully 
informed of the requirements of the claims advanced and, as a 
result, he may have been denied the opportunity to submit all 
applicable evidence or formulate appropriate argument on 
appeal to the Board.  It thus would be potentially 
prejudicial to the appellant were the Board to proceed to 
issue a merits-based decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  In particular, the 
appellant must be notified of the evidence needed to 
substantiate his claims; that is, he should be advised to 
submit medical evidence that he has right and left lower 
extremity disabilities that are causally related to his 
military service.  He should also be advised of the types of 
evidence he should submit to reopen his claim for service 
connection for a low back disability that was initially 
denied in September 1988.  In addition, he should inform the 
RO of any outstanding medical records which support his 
claims that may be available but have not yet been obtained.  
Importantly, however, the RO is informed that it is their 
responsibility to ensure that all appropriate development is 
undertaken in this case, including obtaining a medical 
examination and opinion.  

The Board notes that, the appellant's confirmed period of 
active duty for training was from October 1977 to March 1978.  
However, a review of the record indicates that an enlistment 
examination, dated in January 1996, has been associated with 
the appellant's file.  It is unclear if the appellant has re-
enlisted in the National Guard or whether there may be 
additional service medical records available that might 
substantiate his claims.  The RO should confirm this 
information and ascertain whether the appellant has had 
subsequent periods of active duty or active duty for 
training.  The RO should also contact the National Personnel 
Records Center and the National Guard to ascertain whether 
additional service medical records pertaining to the 
appellant may be on file.  

Based on the foregoing, it is determined that additional 
development is needed for compliance with the VA's duty-to-
assist obligation.  Accordingly, this matter is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed with regard to the issues on 
appeal.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the appellant 
in writing for the purpose of advising 
him of the evidence needed to 
substantiate his claims of entitlement to 
service connection for disability 
manifested by leg and knee pain and 
whether new and material evidence has 
been submitted to reopen a claim of 
service connection for a low back 
disorder, including medical opinions as 
to diagnoses, causes, and dates of onset, 
and/or lay statements by family members 
or others.  The RO should also advise the 
appellant of his right to submit any 
additional argument and/or evidence in 
support of the claims in question.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow service persons; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians by which or by whom the 
appellant may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of 
disability manifested by knee and leg 
pain and/or a low back disorder.

3.  In addition, the appellant should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for knee and leg pain or 
disability manifested thereby, as well as 
a low back disorder, prior to, during, 
and after his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the 
appellant responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.  

4.  The RO should ascertain whether the 
appellant has had additional periods of 
active duty or active duty training, 
obtain all available service medical 
records, and associate them with the 
claims folder.  

5.  Upon the completion of the foregoing 
development, the RO should adjudicate the 
question of whether new and material 
evidence has been presented to reopen the 
appellant's previously denied claim of 
entitlement to service connection for a 
low back disorder, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA.  In 
the event that new and material evidence 
is found to have been submitted to reopen 
the claims, then the RO should initiate 
those actions in the indented paragraphs 
which follow.  If new and material 
evidence is not found to have been 
presented, the appellant and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

6.  In the event that new and material 
evidence is found by the RO to have been 
submitted to reopen the appellant's claim 
for service connection for a low back 
disorder, or, if the appellant presents 
competent medical evidence of a 
disability manifested by leg and knee 
pain, then he is to be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
his claimed knee, leg, and low back 
disorders.  The claims folder in its 
entirety, including a copy of this 
remand, is to be furnished to the 
examiners prior to any evaluation of the 
appellant for use in the study of this 
case.  Such examination is to include a 
review of the appellant's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All diagnoses are then to be 
fully set forth.

The examiner should offer a professional 
opinion, with full supporting rationale, 
as to the following:  

Whether it is at least as 
likely as not that a disability 
manifested by knee and leg pain 
and/or a low back disorder had 
its onset during the period(s) 
of active duty for training 
served by the appellant?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

7.  Thereafter, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  Lastly, and only if either 
examination requested above was required 
based on the RO's finding that new and 
material evidence was submitted, and/or 
the appellant submitted competent 
evidence of a disability manifested by 
knee and leg pain, the RO should then 
adjudicate the merits of the reopened 
claim for service connection for a low 
back disorder and the original claim for 
service connection for a disability 
manifested by knee and leg pain, based on 
all the evidence on file and all 
governing legal authority, including the 
VCAA and all pertinent case law.  If any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case which should 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.  

The appellant need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



